Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2020 has been entered.

             CLAIMS UNDER EXAMINATION
 
Claims 1-2, 4-5, 7, 9-10, 12, 14-15, 17, 19-20, 30 and 33-40 are pending and have been examined on their merits.

PRIORITY

          Provisional Application 61/640,366, filed on 30 April 2012, is acknowledged.


WITHDRAWN REJECTIONS

The previous rejections have been withdrawn due to claim amendment.


NEW REJECTIONS

New grounds of rejection have been necessitated by claim amendment.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “the method of producing the endodermal cell population comprises one or more of steps a, b and c”. As written, the claim is interpreted to mean only one step is required to be performed. Examiner notes steps b) and c) require the Stage I cells produced in step a) iii. Examiner also notes step c) requires the Stage II cells produced in step b). Therefore step b) requires step a) be performed and step c) requires that steps a) and b) are performed. Further, step b) recites the term “and” before step c). Therefore it is unclear if the claim means all of the steps (a-c) must be performed. Appropriate correction is required. For the purposes of examination, the claim is interpreted to mean any of steps a) b) and/or c) can be performed.

Further, step a) of claim 15 recites contacting a pluripotent stem cell population with a combination of i), ii) and iii).  A combination means “a mixture” (Cambridge Dictionary). It is unclear how steps that are combined are performed sequentially (hence, separately). It is unclear if Applicant means i-iii are performed one after the other (sequentially) or at the same time (combined). If Applicant means i-iii are combined, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5 recites the EGF component is EGF or heparin-binding EGF (HB-EGF). Claim 4 recites a group of EGF components that does not include HB-EGF. Therefore claim 5 dos not further limit claim 4.

Claim 15 recites “a pluripotent stem cell”. Claim 15 depends from claim 14, which depends from claim 1. Claim 1 explicitly recites an ESC or an iPSC. Therefore claim 15 is not further limiting. 




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7, 10, 12, 14-15, 30 and 33-34 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cho et al. (previously cited; Betacellulin and nicotinamide sustain PDX1 expression and induce pancreatic β-cell differentiation in human embryonic stem cells. Biochemical and Biophysical Research Communications 366 (2008) 129-134).

Cho et al. teach a method of inducing pancreatic β-cell differentiation from human embryonic stem cells (Abstract). Cho discloses a five-stage protocol. The art teaches SNUhES3 cells (hence, human embryonic stem cells) are used to prepare definitive endoderm (Stage 1, page 130, right column). Stage 2 induced primitive gut tube. Stage 3 induces posterior foregut. It is of note the art teaches gut tube endoderm is treated in this stage. In Stage 4, the art teaches cells are treated to produce pancreatic endoderm. In Stage 5, cells from stage 4 are treated with bectacellulin and nicotinamide. The art teaches these components are added to “the same culture medium” (same cited section). Therefore the art endoderm is treated with a composition that comprises betacellulin (hence, an EGF component) and nicotinamide (hence, a nicotinamide component. The art teaches this step is conducted for 6 days (same cited section). 
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 1 is anticipated (claim 1). Cho treats with betacellulin. Therefore claim 4 is anticipated (claim 4). Cho treats with nicotinamide. Therefore claim 7 is included in this rejection (claim 7). Therefore claim 10 is included in this rejection (claim 10).Cho uses human embryonic stem cells. Therefore claim 12 is included in this rejection (claim 12). Cho prepares endoderm fist. Therefore claim 14 is included in this rejection (claim 14). In stage 2, Cho treats cells with FGF10 (page 130, right column, second paragraph). Therefore the reference anticipates step b). Claim 15 is included in this rejection (claim 15). In Stage 4, Cho contacts cells with a medium containing B27 and DMEM (page 130, right column, third paragraph). Therefore claim 30 is included in this rejection (claim 30). Because the prior art anticipates the method of claim 1, it must produce a portion of cells as recited in claim 33 and 34. Therefore claims 33 and 34 are included in this rejection (claims 33 and 34). Cho teaches the medium contains exendin-4 (see step 5). 
Therefore Applicant’s invention is anticipated as claimed.
Claims 1, 4-5, 7, 12, 14, 19 and 33-34 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gao et al. (previously cited; In vitro cultivation of islet-like cell clusters from human umbilical cord blood-derived mesenchymal stem cells. 2008) as evidenced by Micallef et al. (previously cited; Retinoic acid induces Pdc1-positive endoderm in differentiating mouse embryonic stem cells. Diabetes 2005 Vol. 54 pages 301-305).

Gao et al. teach a method of differentiating mesenchymal stem cells into islet-like cells. In step 1 cells are treated for 24 hours with DMEM medium supplemented with FBS and retinoic acid (page 295, left column, second full paragraph). 
In step 2 cells are cultured in a DMEM supplemented with FBS, nicotinamide and EGF for 6 days (page 295, left column, second full paragraph). 
In step 3, to mature the insulin-producing cells, cells are treated in medium supplemented with FBS and exendin-4 for 6 days (page 295, left column, second full paragraph). 
In the Discussion section, Gao discloses the following (page 301, left column, first full paragraph):
During embryonic development, a cascade of transcription factors is activated to initiate the development of pancreas. A key player in this system is the transcription factor PDX-1, which is commonly expressed in all pancreatic progenitor cells.37 RA is an important signaling molecule in the development of the early embryonic pancreas, which can induce PDX-1 endoderm formation.38,39 Moreover, a high-glucose culture represents a critical factor for adult stem cell transdifferentiation into insulin-producing cells.17,40 In  this study, the induced cells cultured with high-glucose and RA for 3 days expressed PDX-1 and another pancreatic endocrine cell marker-Ngn3. The combination of high glucose and RA specifically activates pancreatic endocrine cell differentiation from UCB-MSCs. 
Examiner interprets the language “in this study” to refer to Gao’s method. This is supported by the rest of the sentence, which discloses culturing cells in high glucose and retinoic acid (RA). These are the same conditions used by Gao. 

Examiner notes Gao discloses it is known in the art retinoic acid (RA) can induce PDX-1+ endoderm formation (page 301, left column second paragraph). As evidenced by Micallef et al., pancreatic endocrine cells originate from definitive endoderm and express the pancreatic-duodenal homeobox gene Pdx1 (page 301, right column, second paragraph). Micallef teaches “retinoic acid (RA) promotes the generation of Pdx1 cells that express a repertoire of genes indicative of early foregut endoderm” (same cited section).Therefore treatment with RA is interpreted to produce an endodermal cell population. 
Claim 1 has been amended to recite “wherein the endodermal cell population is differentiated from embryonic stem cells (ESC) or from induced pluripotent cells (iPSC)”. Examiner notes the claim does not recite a method step of differentiating ESC or iPSC to produce an endodermal cell population. As written, the claim recites a product by process limitation. MPEP 2113 indicates that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the Instant case, the endodermal cell population disclosed by Gao appear 
Subsequently, the art teaches cells are treated with a medium comprising nicotinamide and epidermal growth factor (EGF) (page 295, left column, second full paragraph). Therefore the art teaches treatment with at least one EGF component and at least one nicotinamide component. Because Gao treats with an EGF component and a nicotinamide component, said components must be sufficient to induce the differentiation of at least a portion of the endodermal cell population into the claimed NK6-1+ cells. The art teaches islet-like clusters appear during this stage (page 297, last sentence of left column through first sentence of right column). Because Gao anticipates treating endodermal cells with at least one EGF component and at least one nicotinamide component, Gao must produce pancreatic progenitor cells as cited in claim 1.
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Therefore claim 1 is anticipated as claimed (claim 1). 
The EGF used by Gao anticipates claims 4-5 (claims 4-5). The nicotinamide used by Gao anticipates claim 7 (claim 7). Claim 12 does not recite a method of making endodermal cells. It recites the cells the endodermal cells of claim 1 are differentiated from. This is interpreted to be a product by process limitation that does not distinguish the claimed endodermal cells from the endodermal cells disclosed by the prior art. Therefore claim 12 is included in this rejection (claim 12). The art is interpreted to produce an endodermal population, as recited supra. Therefore claim 14 is included in this rejection (claim 14). Gao analyzes cells by flow cytometry (page 295, right column “Flow cytometric analysis”). Therefore the art is interpreted to isolate cells. Therefore claim 19 is included in this rejection (claim 19). Claims 33-34 recite the portion of the endodermal cell population differentiated into NKX6-1+ pancreatic progenitor cells is at least 30%. Because the method of claim 1 is rendered obvious by the prior art, it would be expected to produce progenitor cells which meet the limitations recited in the claims. Therefore claims 33-34 are anticipated (claims 33-34).
Therefore Applicant’s Invention is anticipated as claimed.

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Cristina Nostro filed on 02 June 2020. The Declaration is insufficient to overcome the anticipation by Gao et al. under 35 USC 102(b) because:  

The Declaration states NKX6-1 is required for the formation of beta cells in vivo.
The Declarant states Gao does not teach cells express NKX6-1, and asserts this would have been an obvious marker to look at to demonstrate the cells produced are bonafide beta cells.  This argument is not persuasive. The rejection is based on anticipation of the claimed method steps. While Gao does not assay for NKX6-1 expression, this is not a claimed method step. Because the reference teaches the claimed method steps, it must produce the claimed cells under the principle of inherency. While the Declaration provides a survey of the prior art, this does not serve as evidence that Gao does not produce cells that express NKX6-1. The Declaration must set forth evidence.

The Declarant also alleges Gao does not demonstrate that their pancreatic endocrine cells generated in vitro are capable of maturation into bona fide beta cells that co-express NKX6-1 and insulin. This argument is not persuasive. Examiner notes co-expression of NKX6-1 and insulin is not a claim limitation. While the Declaration asserts claimed cells “are capable of maturation into beta cells”, maturation is not a claimed method step. The claims are directed to producing progenitor cells. While the Declaration states there is no evidence in Gao MSCs are effectively transdifferentiated into progenitors expressing PDX1 and NKX6-1, this is not a claim limitation. While claim 1 is not directed to a population of cells that express PDX1 and NKX6-1, Examiner 

The Declaration distinguishes the claimed method from Gao by noting Gao uses ECM coated dishes. This argument is not persuasive. The method recites open claim language (i.e., comprising). Therefore the claimed method allows additional steps to be performed. Therefore culture on ECM-coated dishes is not excluded.

The Declarant alleges Micallef is cited as evidence by the Examiner to demonstrate that Gao produces NKX6-1 positive cells. The Declaration states Micallef is not evidence Gao produces NKX6-1 positive progenitor cells. In response, Examiner notes the rejection of record does not cite Micallef as evidence that Gao produces NKX6-1 positive progenitor cells. The Micallef reference is used as evidentiary art to demonstrate Gao treats endoderm. As evidenced by Micallef, PDX-1 is an endoderm marker and retinoic acid (RA) promotes the generation of Pdx1 cells that express a repertoire of genes indicative of early foregut endoderm. Therefore Gao treats endoderm with at least one EGF component and at least one nicotinamide component.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).



APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 20 June 2020 are acknowledged.  Claim 1 has been amended to recite the endodermal cell population is differentiated from embryonic stem cells or induced pluripotent stem cells. The Applicant argues this differentiates the claimed method from Gao since the prior art uses mesenchymal stem cells to produce endodermal cells. Claim 1 has also been amended to recite “wherein the EGF component and the nicotinamide component are sufficient   to induce differentiation of at least a portion of the endodermal cells into NKX6-1+ pancreatic progenitor cells”. The Applicant argues this limitation distinguishes the claimed invention from the prior art since Gao also teaches the use of retinoic acid. As set forth in the Declaration, the Applicant alleges Micallef is not evidence Gao produces NKX6-1 positive progenitor cells. 
 
EXAMINER’S RESPONSE
The arguments are not persuasive. Claim 1 does not recite a method step of differentiating ESCs or iPSCs to produce endodermal cells. As written, the claim recites a product by process limitation. MPEP 2113 indicates that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the Instant case, the endodermal cell population disclosed by .

Claims 1, 4, 7 and 12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ferber et al. (Methods of inducing regulated pancreatic hormone production in non-pancreatic islet tissues. WO2004/098646 18 November 2004).

Ferber teaches a method of inducing pancreatic endocrine phenotype and function in non-pancreatic and non-endocrine cell/tissue, particularly in a liver cell/tissue (Abstract). Ferber identifies a liver cell as an endodermal cell (see page 76, claim 11 of Ferber). 
Claim 1 has been amended to recite “wherein the endodermal cell population is differentiated from embryonic stem cells (ESC) or from induced pluripotent cells (iPSC)”. Examiner notes the claim does not recite a method step of differentiating ESC or iPSC to produce an endodermal cell population. As written, the claim recites a product by 
Ferber teaches liver cells are cultured in the presence of “GF” for a couple of weeks (last paragraph of page 64). The art identifies “GF” treatment as PDX-1 treatment supplemented with nicotinamide and EGF (see page 64, lines 15-17). Therefore the art contacts endodermal cells with a composition comprising an EGF component and a nicotinamide component for a couple of weeks (hence, at least 3 days). Because Ferber treats with an EGF component and a nicotinamide component, said components must be sufficient to induce the differentiation of at least a portion of the endodermal cell population into the claimed NK6-1+ cells. Because Ferber anticipates treating endodermal cells with at least one EGF component and at least one nicotinamide component, Ferber must produce pancreatic progenitor cells are cited in claim 1.
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).
 
claim 1). Treating with EGF (supra) anticipates claim 4 (claim 4). Treating with nicotinamide (supra) anticipates claim 7 (claim 7). Claim 12 does not recite a method of making endodermal cells. It recites the cells the endodermal cells of claim 1 are differentiated from. This is interpreted to be a product by process limitation that does not distinguish the claimed endodermal cells from the endodermal cells disclosed by the prior art. Therefore claim 12 is included in this rejection (claim 12).
Therefore Applicant’s Invention is anticipated as claimed.

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Cristina Nostro filed on 02 June 2020. The Declaration is insufficient to overcome the rejection of claim 1 based upon anticipation by Ferber et al. under 35 USC 102(b) because:  
The Declaration distinguishes the claimed method from Ferber by noting Ferber contacts cells with an exogenous PDX-1 gene. In contrast, the instant applicant does not require PDX1 overexpression. The Declaration states Ferber is inconsistent with the present claims. This argument is not persuasive. The claims do not exclude cells that overexpress PDX-1. The Examiner points out claim 1 treats cells with a composition comprising at least one EGF component and at least one nicotinamide component. The term comprising is open claim language that does not exclude any additional components. Therefore Ferber meets the claim limitations. 

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 20 June 2020 are acknowledged.  The Applicant reiterates the arguments made in the Declaration, and alleges Ferber is inconsistent with the claims because it discloses cells which overexpress PDX-1. Claim 1 has also been amended to recite “wherein the EGF component and the nicotinamide component are sufficient  to induce differentiation of at least a portion of the endodermal cells into NKX6-1+ pancreatic progenitor cells”. The Applicant argues this limitation distinguishes the claimed invention from the prior art.
 
EXAMINER’S RESPONSE
The arguments are not persuasive. The claims do not exclude cells that overexpress PDX-1. The Examiner points out claim 1 treats cells with a composition comprising at least one EGF component and at least one nicotinamide component. The term comprising is open claim language that does not exclude any additional components. Therefore Ferber meets the claim limitations. Because Ferber anticipates treatment 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 9 and 35 are rendered obvious over Goa et al. in view of Evans-Molina et al. (previously cited; Development of Insulin Producing Cells From Primitive Biologic Precursors. Curr Opin Organ Transplant. 2009 February; 14(1): 56–63).
 
The teachings of Gao as recited above are reiterated. Gao is silent regarding treatment with one or more Noggin component.
Molina illustrates a method of preparing insulin producing cells (see Jiang's protocol, page 11). After preparing “definitive endoderm” from human embryonic stem cells, Molina treats cells with Noggin and EGF (hence, Noggin and EGF components) followed by nicotinamide (hence, a nicotinamide component). The resulting cells are Nkx6.1 positive.
Gao treats endodermal cells with at least one EGF component and at least one nicotinamide component to differentiate cells into insulin-producing cells. It would have been obvious to combine the teachings of Gao and Molina by treating endodermal cells with at least one EGF component, at least one nicotinamide component and at least one Noggin component. One would have been motivated to do so since Molina teaches endodermal cells can be treated with Noggin to produce insulin producing cells. Further, 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.
Therefore claim 2 is rendered obvious (claim 2). As recited in the rejection of claim 2, treatment with Noggin, EGF and nicotinamide is rendered obvious. Therefore claim 9 is rejected (claim 9). Gao treats cells for 6 days (hence, at least 3 days) (page 295, left column, second full paragraph). Because the claimed method steps are rendered obvious by the teachings of the prior art, one would expect the portion of differentiated cells to be at least 30%. Therefore claim 35 is rendered obvious (claim 35).
Therefore Applicant’s invention is rendered obvious as claimed.
Claims 17 and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al. in view of Molina as applied to claim 1, 9 and 33-35 above and further in view of Banerjee et al. (previously cited; Impact of co-culture on pancreatic differentiation of embryonic stem cells. J Tissue Eng Regen Med 2011; 5: 313–323) and Cabrera et al. (previously cited; The unique cytoarchitecture of human pancreatic islets has implications for islet cell function. PNAS. vol. 103 no. 7 Cabrera, 2334–2339).

Claims 1, 9 and 33-35 are rejected as recited supra.
Gao does not teach co-culturing said cells with CD34+ endothelial cells.
Banerjee teaches a method of differentiating embryonic stem cells to insulin-producing cells positive for Nkx.1 (See Figure 1; See Abstract). After obtaining definitive endoderm, Benjaree induces final maturation by co-culture with vascular endothelial cells (Abstract; page 317, Section 3.3.2). The art teaches doing so produces pancreatic islets expressing high levels of insulin, and induces cell specific maturation (page 319, Discussion; last paragraph on page 322 bridging 323).
Banjaree does not explicitly teach said endothelial cells are CD34+. As evidenced by Cabrera, vascular endothelial cells are positive for CD34 (See text under Figure 3). Further, in histological analysis Cabrera teaches glucagon-immunoreactive and insulin-immunoreactive cells are closely apposed to vascular endothelial cells, and are found aligned along the vessels (page 2326, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Banjaree and co-culture cells with CD34+ endothelial cells. One would have been motivated to do so since Benjaree teaches co-culture with vascular endothelial cells induces final maturation of pancreatic cells expressing high levels of insulin. One would use CD34+ endothelial cells because Cabrera teaches endothelial cells with this marker are naturally found in association with insulin-producing cells. One would have expected similar results since both Gao and Banjaree are both directed to making claims 17 and 36-40).
Therefore Applicant’s invention is rendered obvious as claimed.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao in view of Dorrell et al. (previously cited; Transcriptomes of the major human pancreatic cell types. Diabetalogia 2011, 54(11) 1-23).
Claim 19 is rejected as recited above.
Gao does not teach isolating Nkx6-1 positive cells with an antibody that detects the Hpx epitope (claim 20). 
To isolate pancreatic cells, Dorrell uses an Hpx1 specific antibody (Results, first paragraph). The art teaches antibodies target the cell surface (same section). Therefore the antibody contacts. Figure 1 (see a,d) indicates the antibody detects insulin producing cells (i.e. beta cells). The art teaches Nkx6.1 is expressed by said cells (page 7, first paragraph). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Dorrell and isolate Nkx6.1 positive cells using the claimed antibody. One would have been motivated to do so since Gao teaches isolation of insulin producing cells, and Dorrell teaches insulin producing cells can be isolated using an Hpx1 antibody. One would have expected similar results since both Gao and Dorrell are directed to insulin producing cells. Therefore claim 20 is rendered (claim 20).
Therefore Applicant’s invention is rendered obvious as claimed.

Claims 10, 12, 15 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao in view of Cho et al.

Claim 1 is rejected as set forth above. The teachings of Gao et al. are reiterated. Gao uses mesenchymal stem cells to produce endodermal cells. 
Gao cultures cells with an EGF component and a nicotinamide component, and subsequently in exendin-4. The art does not disclose whether all of the components can be used together.
Gao does not disclose the use of pluripotent stem cells to prepare endodermal cells.
Gao does not prepare endodermal cells by contacting pluripotent stem cells with  activin A and a wnt signaling agonist.
Gao does teach using B27 to treat cells.

Cho discloses a protocol for inducing pancreatic β-cell differentiation in human embryonic stem cells (Abstract). 
Human embryonic stem cells are differentiated into definitive endoderm (page 130, right column, first paragraph). Therefore Cho produces and endodermal cell population. Examiner notes these cells are sequentially induced into primitive gut tube and posterior foregut in Stage 2 and Stage 3 (page 130, right column).
Stage 4 of Cho is directed to “pancreatic endoderm induction”. The art discloses two distinct protocols for this stage. In protocol 1, cells are treated with DMEM comprising 
It would have been obvious to combine the teachings of Cho and Gao by using a composition comprising an EGF component, a nicotinamide component and exendin-4. One would have been motivated to do so since Gao uses an EGF component, a nicotinamide component and exendin-4 to make insulin producing cells, and Cho teaches insulin producing cells can be prepared by treating cells with a combination of an EGF component, a nicotinamide component and exendin-4. One would have had a reasonable expectation of success since Cho teaches all three components can be combined to prepare insulin producing cells. One would have expected similar results since both references are directed to producing insulin producing cells. Therefore claim 10 is rendered obvious (claim 10).

As set forth above, Cho’s media also comprises B27.
It would have been obvious to combine the teachings of Cho and Gao by using a composition comprising an EGF component, a nicotinamide component and exendin-4. One would have been motivated to do so since Cho teaches insulin producing cells can be prepared by treating cells with a combination of an EGF component, a nicotinamide component, exendin-4 and B27. One would have had a reasonable expectation of claim 30).
It would have been obvious to try using human embryonic stem cells to provide endoderm cells. One would have been motivated to do so since Cho teaches this cell type can be used to make endoderm cells. One would use a cell type that has been known in the prior art to successfully produce endoderm cells. One would have had a reasonable expectation of success since Cho teaches embryonic stem cells can be differentiated into endoderm cells. One would have expected similar results since both Gao and Cho prepare endoderm cells for differentiation into insulin producing cells. Therefore claim 12 is included in this rejection (claim 12).

It would have been obvious to prepare endodermal cells by contacting said pluripotent stem cells with activin A and a wnt signaling agonist. One would have been motivated to do so since Cho teaches cells are treated with a medium containing activin A (hence, a nodal agonist) and Wnt3a (hence, a wnt signaling agonist (page 130, right column, first paragraph). KSR A. The skilled artisan would use a known protocol when preparing endodermal cells from pluripotent stem cells. One would have had a reasonable expectation of success since Cho teaches this protocol can be used to successfully produce endodermal cells from pluripotent stem cells. One would have expected similar results since both Gao and Cho prepare endoderm cells for differentiation into insulin producing cells. Therefore claim 15 is rendered obvious (claim 15). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653